Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the sintered metal bond is greater in thickness than a sum of the electrode pad and the plating layer”
It is not clear “a sum of the electrode pad and the plating layer” is referring to a sum of thicknesses, sum of width or some other physical characteristic of the electrode pad and the plating layer.
For the purpose Examinations the Examiner will treat “the sintered metal bond is greater in thickness than a sum of the electrode pad and the plating layer” as --“the sintered metal bond is greater in thickness than a sum of thicknesses of the electrode pad and the plating layer”
Further, Claim 1 recites “the sintered metal bond consists of simultaneously sintered metal particles made out of single kind of metal material” 
It is not clear of single kind of metal material is. The Examiner notes that a sintered metal bond as described by the applicant as a result of applying “sintering metal paste” (e.g. ”a paste containing silver particles of microsize or nanosize mixed in a solvent” 0087] and “performing sintering step” (e.g. “heat-treated under predetermined sintering conditions. Examples of such sintering conditions include presence or absence of pressurization, heating time, heating temperature, and environment (atmosphere)” [0089].
Does ”single kind of metal material” refer to size, shape of metal material, what metal material is made out of or some other feature of metal material ?
 For the purposes of examination, the Examiner will consider limitation “the sintered metal bond consists of simultaneously sintered metal particles made out of single kind of metal material”  as -- the sintered metal bond consists of simultaneously sintered metal particles comprising a metal material--

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-6, 10-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. (US 2008/0145607; hereinafter Kajiwara/607) in view of Kajiwara et al. (US 2009/0096100 A1 hereinafter Kajiwara/100)


    PNG
    media_image1.png
    434
    628
    media_image1.png
    Greyscale

Regarding Claim 1, Kajiwara/607 (Fig. 6, 8) discloses a semiconductor device comprising: 
a semiconductor element (11, 12, 22) including an element body (11) and an electrode pad (12), the element body (11) having an element obverse surface (top) facing forward in a first direction (up) and an element reverse surface (bottom) facing rearward (down) in the first direction (up), the electrode pad (12) covering the element reverse surface (bottom); 
an element mount portion (13) supporting the semiconductor element (11); 
a plating layer (14) formed on the element mount portion (13),
a sintered metal bond (9, 5) that is disposed between the electrode pad (12) and the plating layer (14), and that electrically bonds the electrode pad (12) and the element mount portion (13) via the plating layer (14), wherein 
the sintered metal bond (9, 5) includes a first rear edge (bottom side edge) and a first front edge (top side edge) that is spaced forward in the first direction (Up) from the first rear edge (bottom side edge), the electrode pad (12) includes a second rear edge (bottom side edge of 12) and a second front edge (top side edge of 12) that is spaced forward in the first direction (up) from the second rear edge (bottom side edge of 12), and the first front edge (top side edge of 9, 5) of the sintered metal bond (9, 5) is spaced rearward (down) in the first direction (up) from the second front edge (top side edge of 12) of the electrode pad (12). The Examiner notes that bottom side edge of (5, 9) is below top side edge of 12),
the sintered metal bond (9, 5) includes simultaneously sintered metal particles (9, 5) made out of single kind of metal material (9 “Ag particle 9”, 5 “a porous Ag nano-particle coat film 5 obtained by applying an Ag nano-particle and firing”) 
 and combined with each other (Ag in 9 and 5 combined)  that and includes a first contact surface (top of 5, 9) held in direct contact with the electrode pad (12) and a second contact surface (bottom of 5, 9)  opposite to the first contact surface (top of 5, 9) and held in direct contact with the plating layer (14), the single kind of sintered metal (Ag) particles forming a single kind of continuous passage (passage through 9,5 See annotated Fig. 6) for an electric current [0099], the single kind of continuous passage extending from the electrode pad (12) up to the plating layer (14), and containing minute pores (pores filled by 10) distributed uniformly all along the first direction (vertical) from the electrode pad (12) to the plating layer (14), 
the sintered metal bond (9, 5) is greater in thickness than a sum of the electrode pad (12) and the plating layer (14) (See Fig. 6 and 8) and has a cross section (horizontal) perpendicular to the first direction (vertical), and an area of the cross section increases as proceeding from the first contact surface (top) toward the second contact surface (bottom) (see Fig. 8). 
The Examiner notes the Applicant is given the benefit of the doubt t to have support for newly added limitation “the sintered metal bond is greater in thickness than a sum of the electrode pad and the plating layer” based on figures which are not identified to be to scale. 
The Examiner further notes that a sintered metal bond as described by the applicant as a result of applying “sintering metal paste” (e.g. ”a paste containing silver particles of microsize or nanosize mixed in a solvent” 0087] and “performing sintering step” (e.g. “heat-treated under predetermined sintering conditions. Examples of such sintering conditions include presence or absence of pressurization, heating time, heating temperature, and environment (atmosphere)” [0089].
Prior art of Kajiwara/607 discloses metal paste “the nano-particle coat films 5 and 6 are joined by conductive resin 7 in which an Ag particle is mixed with epoxy resin” [0076] that undergoes heat-treatment under various conditions [0095-0103].
Kajiwara/607 does not explicitly disclose that the sintered metal bond consisting of simultaneously sintered metal particles and containing minute pores left unfilled.
Kajiwara/100 (Fig. 4) discloses metal bond (10B) consists of metal particles (5B) made out of single kind of metal material (5B “silver metal”) [0065],  a single kind of continuous passage extending from an electrode pad (2) up to a plating layer (4), and containing minute pores (9) left unfilled and distributed uniformly all along the first direction (vertical) from the electrode pad (2) to the plating layer (4). [0065-0066]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kajiwara/607 in view of Kajiwara/100   such the sintered metal bond consisting of simultaneously sintered metal particles and that minute pores left unfilled in order to create easily deformed bond with reliability under thermal cycle test [0066]
Further, limitation in line 15, “the sintered metal bond consists of simultaneously sintered metal particles combined with each other” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 2, Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100 discloses the semiconductor device according to claim 1, wherein 
in the first direction (vertical), an entirety of the first contact surface (top) corresponds to the second rear edge (bottom side edge of 12) of the electrode pad (12). 

Regarding Claim 4, Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100 discloses the semiconductor device according to claim 3, wherein the plating layer (14) contains silver ("The Ag plating film”).

Regarding Claim 5, Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100 discloses the semiconductor device according to claim 2, wherein an edge of the first contact surface (top) and an edge of the electrode pad correspond to each other as viewed in the first direction (vertical). 

Regarding Claim 6, Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100 discloses the semiconductor device according to claim 2, wherein the entirety of the first contact surface (top) overlaps with a part of the electrode pad (12) as viewed in the first direction (vertical). 

 Regarding Claim 10, Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100 discloses the semiconductor device according to claim 1, wherein the sintered metal bond comprises porous sintered silver [0079 Kajiwara/607]

Regarding Claim 11, Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100discloses the semiconductor device according to claim 1, wherein the semiconductor element (11, 12, 13).
Kajiwara/607 in view of Kajiwara/100 as previously combined does not explicitly disclose silicon.
Kajiwara/100 discloses the semiconductor element (1) is made of silicon [0050].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kajiwara/607 in view of Kajiwara/100   such that the semiconductor element is made of silicon since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).



Regarding Claim 12, Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100 discloses the semiconductor device according to claim 1, further comprising a lead frame, wherein the element mount portion is formed by a part of the lead frame [0006]. 

Regarding Claim 13, Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100 discloses the semiconductor device according to claim 1, further comprising a resin package (30) that covers the semiconductor element and the sintered metal bond [0122]. 

Regarding Claim 14, Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100 discloses the semiconductor device according to claim 1, wherein the semiconductor element (11).
Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100 as previously combined does not explicitly disclose the semiconductor element comprises an IGBT or a power MOSFET [0035].
However, Kajiwara/100 discloses the semiconductor element comprises an IGBT or a power MOSFET [0050].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kajiwara/607 in in view of Kajiwara/100   such that the semiconductor element comprises an IGBT or a power MOSFET in order to have vertical semiconductor chip having an electrode on its rear surface [0053].

Regarding Claim 17, Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100  discloses the semiconductor device according to claim 1, wherein the sintered metal bond (9, 5) is a single layer disposed between the electrode pad (12) and the plating layer (14).
Examiner notes that Ag particle 9 and  Ag nano-particle 5 could be considered as sub-layers of a single layer.
Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100 as previously combined does not explicitly disclose is a single layer disposed between the electrode pad and the plating layer.
However, Kajiwara/100 discloses a single layer (10B) disposed between the electrode pad (2) and the plating layer (4) [0065-0066]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kajiwara/607 in view of Kajiwara/100   such that a single layer disposed between the electrode pad and the plating layer in order to create easily deformed bond with reliability under thermal cycle test [0066]

                                

                                     Response to Arguments
Applicant's arguments filed 08/17/021 have been fully considered but they are not persuasive. 
Regarding Applicant’s Arguments on Pages 06/02/2022 concerning Claim 1.

Regarding newly added limitations “the sintered metal bond consists of simultaneously sintered metal particles combined with each other”
The Examiner notes that limitations is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Originally filed specifications discloses structure of sintered metal bond/
“The sintered metal bond 3 is made of sintered metal. In the present embodiment, the sintered metal is sintered silver. The sintered metal is not limited to this and may be sintered copper, for example” [0070 of PGPu]

And further discloses method of forming sintered metal bond
“In the sintering step, the sintering metal paste 30 is formed into the sintered metal bond 3 by heat treatment. Specifically, with the semiconductor element 1 placed on the sintering metal paste 30, the sintering metal paste 30 is heat-treated under predetermined sintering conditions. Examples of such sintering conditions include presence or absence of pressurization, heating time, heating temperature, and environment (atmosphere). In the present embodiment, heat treatment at 200° C. in an unpressurized state is carried out for two hours in an atmosphere containing oxygen. The sintering conditions are not limited to those described above. By the above-described heat treatment, the solvent contained in the sintering metal paste 30 vaporizes while the silver particles combine with each other, whereby the porous sintered metal bond 3 as shown in FIG. 9 is formed.” [0089 of PGPub]
Prior art of Kajiwara/607 discloses structure of nano-particle coat film 5 and Ag particle 9 both consist of single kind of metal- Ag and further discloses metal paste “the nano-particle coat films 5 and 6 are joined by conductive resin 7 in which an Ag particle is mixed with epoxy resin” [0076] that undergoes heat-treatment under various conditions [0095-0103].
Prior art of Kajiwara/100 (Fig. 4) discloses metal bond (10B) consists of metal particles (5B) made out of single kind of metal material (5B “silver metal”) [0065].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kajiwara/607 in view of Kajiwara/100   such the sintered metal bond consisting of simultaneously sintered metal to create easily deformed bond with reliability under thermal cycle test [0066]


Regarding newly added limitations “the sintered metal bond is greater in thickness than a sum of the electrode pad and the plating layer”
The Examiner notes the Applicant is given the benefit of the doubt to have support for newly added limitation based on figures which are not identified to be to scale. 
Examiner further notes that prior art of Kijiwara/607 discloses that the sintered metal bond (9, 5) is greater in thickness than a sum of the electrode pad (12) and the plating layer (14) (See Fig. 6 and 8)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891
/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891